Citation Nr: 0527898	
Decision Date: 10/17/05    Archive Date: 11/01/05

DOCKET NO.  03-31 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to herbicide exposure.

2.  Entitlement to service connection for dysthymia, claimed 
as depression and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In August 2005, the veteran testified at a Travel 
Board hearing at the RO.


FINDINGS OF FACT

1.  The veteran did not have service in the Republic of 
Vietnam.

2.  Diabetes mellitus is neither shown to have been present 
in service or for many years thereafter, nor is it the result 
of exposure to Agent Orange.

3.  Dysthymia, claimed as depression and anxiety, is not 
shown to have been present in service or for many years 
thereafter.


CONCLUSIONS OF LAW

1.  Diabetes Mellitus was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  A psychiatric disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

The issues before the Board involve claims of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety days 
or more during a period of war, or during peacetime service 
after December 31, 1946, and diabetes mellitus or a psychosis 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail). 


Diabetes Mellitus

The veteran claims entitlement to service connection for 
diabetes mellitus as a residual of exposure to Agent Orange 
while stationed at Subic Bay Naval Magazine in the 
Philippines.  First, he asserts that he was exposed to 
herbicides during transport, testing, and manufacturing of 
air launch weapons systems.  He states that his work required 
extensive physical contact with the missiles and canisters 
which had come into Subic Bay Naval Magazine for testing 
directly from Vietnam.  Second, the veteran also claims 
exposure to herbicides at Cubi Point Naval Air Station in the 
Philippines, where he was assigned to fork lift duty to off 
load munitions, weapons systems, bombs, and any hazardous 
material needing to be stored in the magazines.  Finally, the 
veteran recalls exposure while inside the Subic Bay Naval 
Magazine, where herbicides were used as a defoliant.  He 
states that herbicides were sprayed on the fence-line 
perimeters, numerous construction sites, and along roadways 
networking throughout the Magazine.  He asserts that as a 
result of this exposure he developed diabetes mellitus.

Service records submitted by the veteran confirm that Subic 
Bay and Cubi Point were locations which provided support 
service to naval aviation forces deployed in Southeast Asia 
and performed maintenance of air-launched missiles.  These 
records also confirm that the veteran was assigned to work at 
the above locations.  These records do not reflect that the 
veteran handled materials containing herbicides.

During his August 2005 Travel Board hearing, the veteran 
essentially reiterated his pervious statements with respect 
to his exposure to herbicides during his period of active 
duty service.  In addition, the veteran recalled being misted 
by herbicide spray while riding in a truck which drove 
through the area being sprayed.  

The veteran's service medical records are silent with respect 
to complaints of or treatment for diabetes.  These records do 
not reflect that the veteran served in the Republic of 
Vietnam and the veteran does not contend such service.  The 
veteran does not contend that he had service in Vietnam. 

VA outpatient treatment records include an October 2001 
treatment report which notes that the veteran was in receipt 
of treatment for NIDDM (noninsulin-dependent diabetes 
mellitus).  

The Board notes that, with respect to claims based on 
exposure to herbicides, a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  If a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases, including 
diabetes mellitus, type II, shall be service-connected if the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied.  See 38 C.F.R. 
§ 3.309(e).  Diabetes mellitus must be manifest to a degree 
of 10 percent or more at any time after active military, 
naval, or air service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  See 38 C.F.R. § 3.307(a)(6)(ii).  VA regulations 
define that "service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307 (a)(6)(iii) 
(emphasis added).

Under the legal authority cited above, the veteran in this 
case may not be presumed to have been exposed to Agent Orange 
during his Vietnam era service because there is no evidence 
to suggest that he served in or visited Vietnam during such 
service.  Accordingly, service connection for diabetes 
mellitus on the basis of presumed Agent Orange exposure is 
not warranted.  

The Board concedes that the veteran may have been exposed to 
herbicides in some very limited extent during his service in 
the Philippines.  However, this does not provide a basis to 
give the veteran the presumption that his current diabetes is 
the result of this exposure under 38 C.F.R. 
§ 3.307(a)(6)(ii), which only applies to veterans who served 
in Vietnam.  The regulation is clear.

In this regard, it is acknowledged that the veteran has 
submitted a copy of Agent Orange Review, Vol. 17, No. 3, 
which is a VA publication and contains information for 
veteran's who served in Vietnam.  This article notes that 
former VA Secretary Principi statement that "whenever it can 
be established that a veteran was exposed to certain 
herbicide agents during military service...that veteran 
qualifies for any disease that VA recognizes as being 
associated with such exposure."  However, this statement 
does not provide a basis to expand the presumption of a VA 
regulation which clearly does not include servicemen outside 
of Vietnam who may have had very limited exposer to 
herbicides.  The undersigned may not change the clear meaning 
of the regulations to meet the needs of this case.

A basis for a determination of service connection is a 
finding of direct service connection by establishing a 
showing that the disease was incurred in or aggravated by 
service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  However, the record presents no basis upon which to 
establish entitlement to service connection for the veteran's 
diabetes mellitus.  Specifically, the service medical records 
are negative for findings of or treatment for diabetes 
mellitus, there is no evidence that diabetes mellitus was 
manifested during the first post-service year, and the 
veteran does not claim that such disease was diagnosed within 
one year from date of separation from service.  Hence, 
diabetes mellitus was not manifested during or within one 
year of the veteran's separation from service. 

The first objective evidence of diabetes mellitus is 
contained in an October 2001 VA outpatient treatment record.  
In addition, in his January 2002 VA Form 21-526, Veteran's 
Application for Compensation or Pension, the veteran reported 
that his diabetes began in February 2001, over 32 years post 
service.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

The Board finds that the service medical records and post-
service medical records, indicating a condition that began 
decades after service with no association to service, to be 
highly negative evidence against this claim.  No health care 
provider has ever event suggested that this disability is the 
result of service. 

The Board also emphasizes that the medical evidence of record 
contains no opinion linking the diabetes mellitus to the 
veteran's military service or claimed Agent Orange exposure 
and the existence of any such evidence or opinion has not 
been identified by the veteran.  

The Board does not doubt the sincerity of the veteran's 
belief that his current diabetes is associated with his 
military service.  However, as a layperson, without the 
appropriate medical training and expertise, the veteran is 
not qualified to offer an opinion as to whether there exists 
a causal relationship between diabetes mellitus and any 
incident of his military service, including claimed exposure 
to Agent Orange.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").

Dysthymia

The veteran claims that service connection for depression and 
anxiety, diagnosed as dysthymia, are warranted because; 
although these symptoms existed prior to enlistment, they 
were aggravated as a result of his period of active duty 
service.

The veteran service medical records are silent with respect 
to psychiatric complaints or treatment.  Moreover, the 
veteran's March 1967 enlistment examination, as well as his 
December 1969 separation examination, reflects that he was 
psychiatrically normal upon clinical evaluation.  Such facts 
only provide medical evidence against this claim. 

VA outpatient treatment records include an October 2001 
treatment report which notes that the veteran's psychiatric 
symptoms have been diagnosed as dysthymia since 1992 (years 
after service, providing more evidence against this claim).  
A March 2002 treatment record notes that the veteran reported 
a history of depression since seventh grade (years before 
service, yet again more evidence against this claim).  An 
April 2005 treatment record notes that the veteran has been 
treated since 1988 for clinical depressive symptoms that were 
diagnosed and treated as bipolar II disorder.  No health care 
provider suggests that this disorder was aggravated by 
service, providing yet more evidence against this claim. 

During his August 2005 Travel Board hearing, the veteran 
testified that he has experienced symptoms of depression 
since he was thirteen years old and that he saw school 
counselors for this problem.  He reported that he began 
having problems in service in 1968 and that he saw the 
chaplain for his depression and hopelessness.  He also stated 
that he experienced deep depression when he was discharged 
from service.  The veteran testified that he initially sought 
treatment for his psychiatric complaints in 1988 or 1989, 
when he got divorced.  

Upon consideration of the foregoing, the Board finds that 
service connection is not warranted for dysthymia, claimed as 
depression and anxiety.  While the evidence of record 
includes a diagnoses of dysthymia as well as other 
psychiatric disorders, there is no competent evidence which 
links dysthymia or any other psychiatric impairment to the 
veteran's period of active duty service from March 1967 to 
December 1969, more than 35 years ago.  In addition, there is 
no competent evidence demonstrating the presence of a 
psychosis to a compensable degree within one year of the 
veteran's discharge which would allow for the grant of 
service connection on a presumptive basis.  

With respect to the veteran's contentions that he had 
psychiatric impairment prior to service and that such 
impairment was aggravated as a result of service, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that an injury or 
disease existed prior thereto.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  In the present case, there is no medical 
evidence of psychiatric treatment prior to 1988 and the 
veteran has testified that he did not seek such treatment 
until 1988, approximately nineteen years after his separation 
from service.  Thus, inasmuch as the only evidence suggesting 
that the veteran had a psychiatric disorder prior to 
enlistment which was aggravated as a result of active duty 
service are the veteran's own statements, and he is not a 
medical professional, the Board finds that there is no clear 
and unmistakable (obvious or manifest) evidence demonstrating 
that a psychiatric disorder existed prior to service.  As 
noted above, the veteran is not competent to provide a 
medical diagnosis or evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992)

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for dysthymia.  

In conclusion, the Board finds that the claims for service 
connection for diabetes mellitus, to include as due to Agent 
Orange exposure, and dysthymia must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
competent and objective evidence does not support the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).

The Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide specified notification and assistance to a 
claimant in the development of a claim.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 
(2005).  In order to comply with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), the notice to the veteran must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The United 
States Court of Appeals for Veterans Claims (Court) stated 
that this new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

In a letter dated in February 2002, the RO informed the 
veteran of the evidence necessary to substantiate his claim 
for service connection for diabetes mellitus.  Similarly, in 
a letter dated in April 2002, the RO informed the veteran of 
the evidence necessary to substantiate his claim for service 
connection for a psychiatric disorder, claimed as depression 
and anxiety.  These letters also informed the veteran of his 
and VA's respective obligations to obtain specified different 
types of evidence.  The Board notes that the February 2002 
and April 2002 letters were sent to the appellant prior to 
the November 2002 rating decision.  The VCAA notice was 
therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  The veteran's service and VA 
outpatient medical records have been obtained.  The Board 
acknowledges that the veteran has not been afforded a VA 
examination.  However, herbicide exposure during active duty 
service has not been established, the veteran did not serve 
in the Republic of Vietnam, his service medical records 
contain no evidence of diabetes mellitus or psychiatric 
impairment, and his post-service medical records contain no 
evidence of diabetes mellitus until 2001 or psychiatric 
impairment until 1988, many years after discharge from 
service.  Under the circumstances, the Board finds that the 
presumptions with respect to service connection for diabetes 
mellitus do not apply and that a VA examination and medical 
opinion based on the evidence of record would be purely 
speculative.  Accordingly, the Board finds that the record as 
it stands contains adequate medical evidence to adjudicate 
the claim.  Thus, the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for diabetes mellitus is denied.

Service connection for dysthymia is denied.


_________________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


